Judgment, Supreme *257Court, Bronx County (Joseph Fisch, J.), rendered June 25, 2001, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 20 years to life, unanimously affirmed.
All of defendant’s contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the court’s immediate curative action, as well as its repeated instructions to the jury on the meaning of an indictment, were sufficient to prevent the prosecutor’s comment on that subject from causing any prejudice (see People v Davis, 58 NY2d 1102). We would also find that the prosecutor’s references, at various stages of the trial, to the victim’s background as an industrious immigrant shopkeeper, were within the proper bounds of argument and did not deprive defendant of a fair trial (see People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Nardelli, J.P., Mazzarelli, Sullivan, Ellerin and Mar-low, JJ.